—Appeal by the *564defendant, as limited by his brief, from a sentence of the County Court, Westchester County (Silverman, J.), imposed April 5,1991.
Ordered that the sentence is affirmed.
The defendant’s plea allocution demonstrates a voluntary and intelligent waiver of his right to appeal from the bargained for sentence, which the court ultimately imposed. We therefore decline to consider his present assertion that the sentence was excessive (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; see also, People v Allen, 82 NY2d 761). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.